The opinion of the Court was delivered by
O’Neall, C. J.
The ground in arrest of judgment cannot avail the defendant. The counts for work and labor, goods sold, money lent, and money had and received, are beyond all doubt good, and that for money had and received entitled the plaintiff to recover, if it was true, as he alleged, that the defendant had been paid by Jeff. Nance for the same matter, before he compelled the defendant to pay it. It may be that the declaration is not sufficient in counting upon the alleged “ mistake in a settlement, on account of Mrs. John Beadenbaugh.” But that is immaterial, as the count for money had and received covers the same matter. It was not necessary, as the first ground supposes, to allege or prove that the plaintiff had “ notified the defendant of the supposed error, and had demanded the money.” To show that he had been twice paid, entitled the plaintiff to recover.
The various grounds for new trial have not shown any clear error in the verdict: according to well-established rules we cannot interfere. The motions in arrest of judgment and for a new trial are dismissed.
Johnstone and Wardlaw, JJ., concurred.

Moiipn dismissed.